Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 9-16 are pending. 

Response to Amendment/Arguments
The 35 USC 103 rejections has been withdrawn in view of the amendment and remarks dated 3/30/2021.
Allowable Subject Matter
Claims 1-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the applicant’s amendments and remarks dated 3/30/2021 with respect to claims 1 and 9, see particularly pages 8-13 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub No. 2017/0303259 (Lee et al) – An network function instances (NFI) selection can be performed according to a policy of the network operator, for example, energy efficiency, load balancing and resource optimization. The network slicing technology can indicate technology capable of applying network isolation and customization attributes to mobile communication core network architecture by grouping and thereby providing network resources and network functions into a single independent slice based on a service.
US Pub No. 2017/0332421 (Sternberg et al) - The method involves receiving an initial connection message from a user equipment (UE) including a temporary identifier and service descriptors. The temporary identifier is used to determine an authentication server. The authentication server is communicated to authenticate the UE. A network slice is determined that the UE is connected to the authentication server. A temporary identifier is responded to the UE with a response message including an indication of whether a connection is permitted, where the initial connection message includes UE capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452